Citation Nr: 0717495	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-43 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
compression fracture, L1, with chronic lumbar strain and 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2007.  The claims 
file includes a copy of the transcript.


FINDING OF FACT

The veteran's compression fracture, L1, with chronic lumbar 
strain and arthritis has a moderate affect on his motion, 
forward flexion of 55 degrees, and moderate pain on motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show treatment during 
active duty for a lumbosacral strain after an automobile 
accident in August 1970.  Consequently, a September 1972 
rating decision granted service connection and assigned a 10 
percent disability rating for an L1 compression fracture with 
a lumbosacral strain.  In August 2003, the veteran filed a 
claim for an increased rating.  In an October 2004 statement 
of the case, the RO assigned a 20 percent evaluation for this 
disability, effective August 21, 2003.  The veteran appealed 
that decision by submitting a VA Form 9 in November 2004.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, VA evaluated his 
lumbosacral strain disability under Diagnostic Code (DC) 
5295, which provides a 10 percent rating for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion; and a 40 
percent rating for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the Rating Schedule does not define 
the words "slight," "moderate and "severe."  However, the 
Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine to be 90 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board also notes that amendments to the criteria for 
rating disabilities of the spine occurred on two occasions.  
The Board considers the claim in light of both the former and 
revised schedular rating criteria to determine whether the 
veteran's lumbosacral strain disability warrants an increased 
evaluation.  As discussed below, however, only one amendment 
pertains to the veteran's lumbosacral strain.  VA's Office of 
General Counsel determined that the amended rating criteria 
apply only for periods from and after the effective date of 
the regulatory change, and only if they are favorable to the 
claim.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable anklyosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable anklyosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237 (2006).

Analyzing the old criteria, the Board finds that the 
veteran's lumbosacral strain does not meet the criteria for a 
40 percent rating under DC 5295.  The Board notes that 
competent medical evidence fails to show that the veteran has 
severe symptoms lumbosacral strain.  In this regard, post-
service medical records do not indicate listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, or abnormal mobility on forced motion.  

For example, the March 2006 compensation examination notes 
that the veteran's chronic lumbosacral strain demonstrated 
forward flexion of 55 degrees, extension of 10 degrees, right 
and left lateral flexion of 65 degrees, and right and left 
lateral rotation of 65 degrees.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  Hence, the veteran's chronic 
lumbosacral strain disability causes moderate limitation of 
motion and therefore, does not warrant an evaluation greater 
than 20 percent under DC 5292.

Under the amended criteria, the veteran's thoracolumbar spine 
clearly demonstrates forward flexion greater than 30 degrees.  
The veteran's post-service medical records also make no 
reference to evidence of favorable anklyosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237 (2006).  In 
this regard, the March 2006 compensation examination report 
lists forward flexion of 55 degrees and no evidence of 
favorable anklyosis, thereby precluding a 40 percent 
disability evaluation under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine.  Indeed, a 
comparison of x-rays conducted in February 2004 and January 
2002 demonstrated no significant change in the veteran's 
anterior wedge compression deformity.  A VA physician also 
compared MRIs performed in May 2004 and November 2002 and 
found that the vertebral body compression fracture was 
unchanged in appearance from the prior study, providing more 
evidence against this claim.

The Board also finds that the veteran's lumbosacral spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the March 2006 compensation examination, by indicating there 
was no noticeable or reported weakness, incoordination, or 
lack of endurance.  While the veteran reported increased pain 
during repetitive motion measurement, it was not sustained. 
 In addition, the veteran did not have increased pain on 
palpation of the lumbosacral spine or the associated 
paraspinous musculature, nor was there any post repetitious 
movement spasm or muscle tension.  In short, even in light of 
the veteran's testimony, there is simply no basis to assign a 
40 percent evaluation based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar spine 
based on the objective medical evidence.  Id.  Extensive 
testing, rather than supporting the veteran's claim, provides 
highly negative evidence against this claim. 

Hence, the veteran's lumbosacral strain does not meet the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2003 
and March 2006 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and lay statements showing actual knowledge of the evidence 
required for his increased rating claim.  In addition, the 
actual supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though the VA, under Sanders, may 
have erred by relying on various post-decisional documents to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his service-connected 
compression fracture, L1, with chronic lumbar strain and 
arthritis.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Entitlement to an evaluation in excess of 20 percent for a 
compression fracture, L1, with chronic lumbar strain and 
arthritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


